 

UAvred Steles Districk Cont,
Sopien Pisthick oC Tétas

Cenpus Chest Division, United States Courts

a FY ad be £
—Southenr District of Texas
FILED

 

ms Gcbbte Dau Havekano

t
Prarntifh

JUL - 2 2020

David J. Bradley, Clerk of Court

 

“YS >

coml eGtow aill-c9-18

 

“Redney Dorma Reston Talnson Tr,

Tove. “Borross , rin Lsy rick | TaSecy,

Oeceson, cork Dee Ord ceusaker
Wekendauks

SF abyset bo 2

 

acing Peo the Sntuersity Alceckars
& Mew healt. SesviteS aud

 

Oeiversity TeSiowol er Seatac medtcok
Botinecities Ge -trekimenh Plans wh

Veoarone eerney Felnted to Grd

 

 

 

 

 

Moh an Lic Vis course
on Doe Detenkanks anh
Qesrion ck law to Court
Gena clijeRon <a Daclker \S&

 

NV s0 Hone cube WwAge of Seth Gort,

NGUL Carnes |

m3, Gaddsic AVA dra Plaiol! avd oreseuts @ Aainiths discourse on tho
Dee Dolan Reuhs ax Guestion of Low As ee Coss

 

&
 

Your tener Lndlar Lindley , 760 E2d© T95_ « lawl isle ts
ig gromny ot AXWe Ldentty of a Dedendand AG4y WEE -Anverh @essou in
= LAC Canacrhy 63 « ‘Ope! Detendavt Ge, 4 Riding Sot GQarest on Qakwounr
—TDebemdowk god adbesias Yk ks tous wae Is Gatuoumn the Plawel toils dhe
Srobole of Veribsdor

 

the Plott in curl actor QW -cvie sat onderCose Atrecbinn of
Mog. Taige Ellon tp Style tre Cotlacton Smer lua oud Tave Doe dee
Ae ws one Cootd wroyee tio (ois provide rebtel Yo Ha Plated: $l inthe COG
vied tent eseganstotklen

The CWAMC mrewrloars - tra GOY Sol Coueh Name
Delendards, were ok tn He Cestl acklon  reerdeuk aod speck Qe tho Doers

Tie sais tush WieynlerS tase ce aching fos 44 Doe's avd wok @S a

meter of ~he CMEC

 

tm Sng FRCP [2 moltan Stoge, the Dees sere el) ceprese bed
Loy the. Ded aks aon sett cedresewtel Wy Coy as eh

 

Aor the KEZCP lek molinn Poe edu cok WERE OVET arly AA Ae
_Court pemed. Debeafawss celive £5 etner Ayoites

 

 

 

qs enn om ~. a ka Dses in 8

AvSSuser Stage

 

nee yremisess are unt @dlowel to Go ack +e she EEC Ne Stage |
The Daes 7 Te cossssh cnd_sepessctatin Bat SING
ACEP ia Stage, ornr€e q-bs: Y ectel Ane “jodgreved CR ww
CESE MEAS,

 

 
 

Ae ao ere wsere See oracVing & of fhe CMEC «ser Cons idea

 

The Terns ASbeon “s Groner pis «ve Sstenbowks ua Weca)se tinny canid

 

Sau 4 ponte su_coun oth Am pope Deladanls Yo gaia sel

 

 

 

, t
Me Ceobow iS te ‘Does wee well oe ore souted ak Swe | Procedural Srage!

 

ccuth

  

‘ bo is_ ak * * Coen giwe celrel

 

6 =o aA c g SS GW . \Ko
Gerben ties Seared ow tbe Defenbowts OTM sg Doe's .

 

“Verecs Aiserucc y Geass tal Rterusey Corloe\Va ord Graccitn  Wergua +Xoe
WUsasnes of tho TEGtowol dicectors Bor ( Dy WTOnATS is set vo onber ew. Sane
aviilines
SF

“These Aare Nose Hee oun FeaSaws re Wh Worrtns + E58

peagie lk swein Secrecy {5 wet Gorug to hinder eves Cant) action GAY fresno

 

 

ove Monge, tee Conch Sladguld Wee aucare of snose Tegiamel Aice chord
a TPCT Grad UTrwdS

 

&
The Tres’ are nese dArirectocs nl UTA So the Debendowks aangt

‘ .
AXpres> S vOASe .

 

_—Mouc Homor, (ie ato Plant sard 2 yost recieved HSS, rob
T recessed th on Lune eecho,0s dint celaatteh Grauth o cleased “Hasinss \p.
 

Time ciucl Geltow Ts iw Hee wrd Srrote coack ak knere's Ween Wd
— Meant adton os Srgnghore te wave th to Assbuick Couch,

 

ode aS ast Meo mMewvers oc
Qo Use Lsownts Arem vr cepresauntobton Qe the Does F

 

This \s Mee Pleratl's Cod 9) ehiga “Xs “Cocke IFS

 

Ra sey Leb~ Conk Scenr 2 lel een Aten Courk Gad tse ee
AMorandies _ ti Clai wrt Te4 vests «4 Leanscecod.

 

The PlamaeCl ras wot yatited Wer Witle Le enlos Peelnogs Que
injured ned Ceele slighted

 

Maye a prodockéve vel - Corseb PRA Ce

 

So Cray s Vino Pla

 

prs. doolyie

 

 

RS.
Wound tonead the Pla Cl would La te eavemen A
wd Tle. Nek darcts fecal work js Dec Ket ISS

 

his USAS beill {mot iSer ll, eal pkbend, Tyee ot
ten le thet 1s Paes bt te Suet eter aww ‘stadenks

 

Bales ew He fotune Cy - be llo- Garcia - Strau D
| Gad he auorl WV > 4. apply t tro bud wot
ate Acfrenr RAT-CU-18

 
 

 

Cuoil eter. BhAT- CVU-)/Q turd sued a. Qovorva tO
Cnn ucthe sack ce) | He aM HA. it WAS tle. “Texns
Dlarwe, Conorallss fGen ash put Dectorg)? fran _

He. Ser denen He te apres t lo aru(S Does)
aa) Meet De. dora? | weet nd Oo AwmhHea.,

 

fe. NeGi ducts Atlor veys by hele cgmd Acar ssr Oe
sid tHe Mad DeGrdrts " ecabal et he sil des
the Codd EH pros da roWiee
"Te eepoucrhity of Corb bello Ve 2g) tle
miau.d a Wed de/ls of KYTMA haf Conn) prooda
Melel. ob We Gow st

 

—lte “Teun Attemey Gecetl Corbell / Gers ewid
Hey “ued diaensned +low- our Delet Ise

 

Vood Hono, She a tense wel Corbelle,
Aeneid, Sohrewee WISL-<_ Teynug de eerie le Mag,

Cou f- thre ct He_ Denti ll ued peo edd

 

A+ wes hes toy r bet bh eat aon}

aap ly ts He. presente Cir / action) |

 

Wo th We Gia ect Pespaact
<3 poy 1Q Phar Cf

 

Qn RE AAA
 

Cont Lente _ ot SBAD —
Lite Bobb:2 Neod Mant Kinp drop His 5™ _
awa last ok ect Cae. da Bee ot ISB to tle

 

pase cena thou. te. Goeerreynct le \Oe GleKe. Ged

 

\. Please Cle with Core te

 

2) Wek a eS py do Texas fttlomey Ceara’ Cor belle
Po. lasdR
Austiw, Tees. 78 2U- 2542

 

3) Macl a copy ts Pi slots Behwo Bare
Senna D weve S
4/6 Fond Ae Wl ILIS2
Leda has porns, Dd REOO |

 

 

4) pleas | ee copy de We, Robbce Savcl Hhsom Lan)
#- 7OZAI %
Shlee hecot
306 Ft 3S/F-
Betemant, Tet 2 2770S —

 

 

Hl. El dlambr 4
Opa 26, PEP
C7

 

 

 
